Citation Nr: 0118164	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-45 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic and lumbar spine, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased rating for status 
postoperative shell fragment wound scars of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wound scars of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Denver Colorado, 
Department of Veterans Affairs (VA), Regional Office (RO).

The Board remanded this case to the Denver VARO for 
additional due process development in January 2000.  
Following compliance, this case was returned to the Board for 
additional appellate consideration.

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness and adequacy of his appeal with respect to 
above-mentioned claims in a letter of March 22, 2001.  It was 
essentially contended that the veteran failed to file a 
timely and adequate substantive appeal regarding the above-
mentioned claims within 60-days from the mailing of the 
statement of the case (SOC) (mailed on July 2, 1996), within 
60-days from the mailing of the supplemental statement of the 
case (SSOC) (mailed on September 9, 1997), or within one year 
of the date of mailing of the notifications of the 
determinations being appealed.  The veteran was given 60-days 
from the date of mailing of the Board letter within which to 
present additional argument or request a hearing.  To date, 
he has not responded.




FINDINGS OF FACT

1.  The RO granted an increased rating to 10 percent for 
degenerative joint disease of the lumbar spine in an April 
1996 rating decision.  Increased ratings for PTSD and 
multiple residual scars of the bilateral feet.

2.  By VA letter dated May 6, 1996, the veteran was informed 
of these determinations, as well as his appellate rights and 
time limits on appealing the disallowance.

3.  The veteran filed a timely notice of disagreement (NOD).

4.  By rating decision issued in June 1996, service 
connection for degenerative changes of the thoracic spine was 
granted and evaluated together with the lumbar spine as 10 
percent disabling.  Separate 10 percent disability 
evaluations were also established for right and left foot 
disorders.  The denial of entitlement to an increased rating 
for PTSD was confirmed and continued.

5.  The RO issued a statement of the case (SOC) covering 
these issues on July 2, 1996.

6.  The veteran's August 1996 statement cannot be reasonably 
construed as a substantive appeal.

7.  The veteran also submitted additional pertinent medical 
evidence prior to the expiration of the one-year period 
following the mailing date of notification of the 
determination being appeal.  This evidence was the subject of 
a rating decision and SSOC issued on September 9, 1997.

8.  The veteran did not file a timely and adequate 
substantive appeal within one year of being notified of the 
rating action, within 60-days of mailing of the July 1996 SOC 
or within 60-days of mailing of the September 1997 SSOC.
CONCLUSION OF LAW

The veteran did not timely and adequately perfect an appeal 
of the RO's May 1996 and June 1996 rating decisions 
concerning his claims of entitlement to increased ratings for 
PTSD, degenerative joint disease of the lumbar and thoracic 
spine, status postoperative shell fragment wound scars of the 
right foot and shell fragment wound scars of the left foot.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300-20.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

As a matter of right, when the RO issued a decision with 
respect to the veteran's claims in May 1996, he was entitled 
to appeal the decision to the Board of Veterans' Appeals.  38 
U.S.C.A. § 7104(a) (West Supp. 2000).  The statutes governing 
an appeal to the Board are set forth in Chapter 71, title 38, 
United States Code.  The law provides, "An application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  38 U.S.C.A. § 7108 (West 
1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2000).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and it is not at 
issue in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (2000).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60-days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (2000).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.  
In addition, if a supplemental statement of the case covers 
an issue that was not included in the original statement of 
the case, a substantive appeal must be filed with respect to 
that issue within 60 days in order to perfect an appeal with 
respect to that additional issue, even if the 60-day period 
extends beyond one-year appeal period.  See 38 C.F.R. § 
20.302(c) (2000); see also VAOPGCPREC 9-97 (1997); 62 Fed. 
Reg. 15567 (1997).

The evidentiary record shows that the regional office granted 
an increased rating to 10 percent for degenerative joint 
disease of the lumbar spine.  Increased ratings for PTSD and 
multiple scars of the bilateral feet were denied.  The 
regional office mailed a letter notifying the veteran, in 
pertinent part, of these determinations on May 6, 1996.

Both the veteran and his accredited representative, Paralyzed 
Veterans of America (PVA), filed notices of disagreement with 
respect to the aforementioned issues on May 14, 1996.

By rating decision issued in June 1996, service connection 
for degenerative changes of the thoracic spine was granted 
and evaluated together with the lumbar spine as 10 percent 
disabling.  Separate 10 percent disability evaluations were 
also established for right foot and left foot disorders.  
However, the denial of entitlement to an increased rating for 
PTSD was confirmed and continued.

A SOC was mailed to the veteran on July 2, 1996.

On August 30, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated, "I wish to 
re-open my claim for an increase in my service connected back 
and PTSD."  The Board does not accept this statement as a 
Substantive Appeal.

Under the applicable criteria, a substantive appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans Appeals," or correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or the determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  While the Board must construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determinations being appealed.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).  

An appellant may also request an extension of the period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be prior to 
the expiration of the time limit for filing the substantive 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 
20.202, 20.303 (2000).

Clearly, the veteran's August 1996 statement does not set out 
any specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction; therefore, it cannot 
be reasonably construed as a timely and adequate substantive 
appeal.

However, the record reflects that additional VA treatment 
records were obtained and the veteran was afforded additional 
VA examination within the time frame in question, i.e. it was 
received prior to May 6, 1997.  By rating decision issued in 
September 1997, the regional office granted increased ratings 
to 20 percent for thoracic and lumbar degenerative joint 
disease and to 50 percent for PTSD.  Increased ratings for 
residuals of a right foot wound and residuals of left foot 
fragment wound were denied.  These decisions were the subject 
of a SSOC mailed to the veteran on September 9, 1997.

VA's Office of General Counsel has determined that if a 
claimant has not yet perfected an appeal and VA issues an 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, the claimant must be afforded 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it is 
invalid and requires amendment.  See 38 C.F.R. § 20.302(c) 
(2000); see also VAOPGCPREC 9-97 (1997); 62 Fed. Reg. 15567 
(1997).  The Board is bound by the General Counsel's 
interpretation of the regulation.  38 U.S.C.A. § 7104(c) 
(West 1991).

As additional evidence was received within the appropriate 
time frame, the General Counsel's opinion required that the 
veteran be given until 60-days from the date of mailing of 
the September 1997 SSOC addressing this evidence, or until 
November 9, 1997, to file a timely and adequate substantive 
appeal with respect to these claims.  Unfortunately, the 
veteran again failed to submit any statement that could be 
reasonably construed as a timely substantive appeal or 
request an extension of the period for filing a substantive 
appeal for good cause.

The first argument from the veteran's accredited 
representative on these issues was not received until June 1, 
1998.

In January 2000, the Board remanded the case back to the 
regional office for purposes of clarification of the issues 
on appeal.  Paralyzed Veterans of America suggested that the 
veteran may wish to withdraw some of the issues on appeal, 
and requested that the local representative be granted an 
opportunity to discuss the current appeals with him and see 
which, if any, he wished to continue. In addition, in its 
November 1999 Informal Hearing Presentation, Paralyzed 
Veterans of America timely expressed disagreement with 
respect to several issues discussed in June 1999 rating 
decisions; thereby, requiring the issuance of a statement of 
the case.

On remand, the regional office sent the veteran a letter 
dated May 1, 2000, which requesting that:

(a)	you clarify which issues you wish to 
continue on appeal;

(b)	you respond to a disagreement that 
your service representative filed to the 
rating decisions of June 1999;

(c)	you submit additional evidence in 
support of any issue on appeal; and

(d)	you allow your service 
representative to update its response to 
the issues that you wished to appeal.

To date, the veteran has failed to respond to the May 2000 VA 
letter.

The record shows that veteran was issued a statement of the 
case with respect to the disagreement that PVA filed to the 
rating decisions of June 1999.  To date, the veteran has 
failed to file a timely Substantive Appeal with respect to 
these issues.  In January 2001, PVA also indicated that it 
was also unable to solicit a response from the veteran with 
regard to these matters.  Therefore, the June 1999 rating 
decisions became final.  See Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

With respect to the current issues certified, it is noted 
that a decision as to the adequacy of allegations of error of 
fact or law in a substantive appeal will be made by the 
Board.  When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (2000).

In considering the aforementioned laws and regulations, it is 
important to bear in mind that the Board is expounding upon 
an adjudication system deliberately designed by Congress to 
be pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

In this case, however, the veteran's August 1996 statement 
cannot be reasonably construed as a timely substantive 
appeal.  The record further reveals that he did not file a 
timely and adequate substantive appeal within one year of 
being notified of the rating action, within 60 days of 
mailing of the July 1996 SOC or within 60-days of mailing of 
the September 1997 SSOC, or submit any statement that could 
be reasonably construed a request an extension of the period 
for filing a substantive appeal for good cause.

Additionally, the record reflects that the Board informed the 
veteran that pursuant to 38 C.F.R. § 20.203 he would be given 
60 days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments as 
to why he thinks that his substantive appeal was timely and 
adequate.  The veteran failed to respond within 60-days of 
mailing of the Board's letter, dated March 22, 2001.

Where the law and not the evidence is dispositive of the 
issues before the Board, as in this case, the claims must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to the issues 
mentioned on the title page of this decision must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. § 
5103).  For the reasons set forth above, the Board has found 
that the veteran's appeal has not been perfected, and there 
is no reasonable possibility that further assistance or 
development of the claims at the RO-level would change that 
determination.


ORDER

An appeal of the May 1996 and June 1996 rating decisions 
concerning the appellant's claims of entitlement to increased 
ratings for PTSD, degenerative joint disease of the lumbar 
and thoracic spine, status postoperative shell fragment wound 
scars of the right foot and shell fragment wound scars of the 
left foot was not perfected; therefore, the appeal is 
dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

